Citation Nr: 1113714	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-17 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the 50 percent rating then in effect.  In a November 2007 supplemental statement of the case (SSOC), a Decision Review Officer (DRO) granted a 70 percent rating effective from April 29, 2005, which was the date the Veteran filed his claim for an increased evaluation.  However, by way of an August 2009 statement, the Veteran indicated that he was seeking a 100 percent schedular rating.  Accordingly, the appeal remains in appellate status.  

In August 2007, the Veteran presented testimony at a hearing conducted at the Chicago RO before a DRO.  In February 2011, the Veteran also presented testimony at a hearing conducted by the use of video conferencing equipment at the Chicago RO before the undersigned sitting in Washington, D.C.  Transcripts of these hearings are in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board observes that a remand is necessary before a decision can be reached in this matter.  Following the issuance of the last supplemental statement of the case (SSOC) in November 2007, the Veteran underwent a VA examination in connection with his claim for an increased rating for service-connected PTSD in July 2009.  Additionally, VA records dated from December 2005 to May 2009 were also associated with the claims file.  However, the RO did not readjudicate the claim following the receipt of those records.  The Board observes that a SSOC must be issued when additional pertinent evidence is received after a statement of the case (SOC) or most recent SSOC and before the appeal is certified to the Board.  38 C.F.R. § 19.31(b)(1).  Accordingly, a remand is necessary for the issuance of a SSOC before the Board can proceed with a decision in this case.  

Additionally, the Board notes that following the July 2009 VA examination of the Veteran and a thorough review of the Veteran's pertinent history, the examiner diagnosed him with paranoid disorder, psychosis not otherwise specified; delusional disorder; cocaine abuse and dependence by history, polysubstance abuse; mixed bipolar affective disorder; and, antisocial personality disorder.  The examiner indicated that the Veteran did not meet the DSM criteria for PTSD at the time of the examination.  In August 2009, the July 2009 VA examiner was asked to reconcile the Veteran's diagnoses.  She concluded that he had Axis I diagnoses of paranoid psychosis; PTSD, in remission; cocaine abuse and dependence by history of polysubstance abuse; mixed bipolar affective disorder; delusional disorder; and, an Axis II diagnosis of personality disorder antisocial type.  The examiner commented that the global assessment of functioning (GAF) score of 55 was totally related to the Veteran's paranoid psychosis, as his PTSD is in remission.  His present mental disorder was more appropriately diagnosed as paranoid psychosis.  The examiner added that none of the Veteran's current noted psychiatric diagnoses were related to the current remission of his PTSD.  

The Board observes that it is somewhat unclear from the VA examiner's July and August 2009 reports whether the Veteran's current diagnosis of paranoid psychosis is related to his service-connected PTSD.  The examiner stated that none of his current diagnoses are related to his current remission of PTSD.  She also stated that "his present mental disorder is more appropriately diagnosed as paranoid psychosis."  However, she did not provide a rationale for her conclusions that these diagnoses are not related.  It is also unclear as to whether his service-connected PTSD should be recharacterized as paranoid psychosis or whether that diagnosis is separate and distinct from the Veteran's service-connected PTSD.  The examiner appears to indicate that the two diagnoses are separate and distinct, but there is little rationale to support her conclusions.  

The Board also notes that, although the examiner fully discussed the Veteran's symptomatology and referenced many of his VA records dated from 2001 to the time of his July 2009 VA examination, she specifically indicated that his claims file was not available for review.  Therefore, the Board finds that a clarifying medical opinion is necessary in this case.

Furthermore, the Board notes that the claims file does not contain any VA treatment records dated after May 2009.  Accordingly, on remand, all VA medical records dated from May 2009 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA treatment records dated from May 2009 to the present and associate them with the claims file.  

2.  The RO should refer the Veteran's claims folder to the July/August 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion.   The examiner is requested to review all pertinent records associated with the claims file.

The examiner should clarify and provide a rationale for her previous conclusions that the Veteran's present mental disorder is now appropriately diagnosed as paranoid psychosis and that his service-connected PTSD is in remission.  The examiner should address whether the Veteran's service-connected psychiatric disability should now be recharacterized as paranoid psychosis or whether that disorder is separate and distinct from his service-connected PTSD.  

If the examiner determines that the Veteran's service-connected PTSD is separate and distinct from his current psychiatric disorder, she should state whether it is possible to differentiate between impairment resulting from PTSD and impairment resulting from any nonservice-connected disorder.  If so, she should identify which symptomatology, if any, is attributable to his service-connected PTSD, to include whether he has total social and occupational impairment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


